915 F.2d 1556
Unpublished DispositionNOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Ismael REAL-TORRES, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 90-1137.
United States Court of Appeals, First Circuit.
Sept. 10, 1990.

Appeal from the United States District Court for the District of Puerto Rico, Jaime Pieras, Jr., District Judge.
Louis A. deMier-LeBlanc on brief, for appellant.
Daniel F. Lopez Romo, United States Attorney, Jose Vazquez Garcia, Assistant U.S. Attorney and Paul Germanotta, Assistant Regional Counsel, Department of Health and Human Services, on brief, for appellee.
D.P.R.
AFFIRMED.
Before BREYER, Chief Judge, and SELYA and CYR, Circuit Judges.
PER CURIAM.


1
After carefully reviewing the record and briefs filed in this appeal, we affirm the judgment of the district court for essentially the reasons stated in the magistrate's report and recommendation, which was adopted by the district court.


2
We only add that the Secretary did not err in not considering claimant's alleged exertional impairments.  Claimant did not apply for disability benefits based on any physical impairments.  He stated that he had quit his job due to his anxiety.  Given the lack of any medical evidence relating to claimaint's alleged physical limitations, the Secretary was justified in assuming that claimant continued to retain the physical residual functional capacity to perform his past work as a janitor.


3
Affirmed.